DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 11/02/2020 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 58 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graff (US Pub No. 2012/0322199) in view of Chen (US Pub No. 2014/0007929)
Regarding Claim 58, Graff et al. teaches a solar cell [Fig. 3A-3E, 0020], comprising:

a polycrystalline silicon layer  [305, Fig. 3, 0022] disposed on the thin dielectric layer [Fig. 3], the polycrystalline silicon layer comprising:
a P-type polycrystalline silicon emitter region disposed on a first portion of the thin dielectric layer, wherein an entirety of the P-type polycrystalline silicon emitter region comprises a total concentration of boron [335, Fig. 3D, 0026-0027,  p type region, implantation of boron, further boron in the polysilicon layer is between 1e17/cm.sup.3 and 1e20/cm.sup.3, 0022];
a N-type polycrystalline silicon emitter region disposed on a second portion of the thin dielectric layer, an entirety of the N-type polycrystalline silicon emitter region proximate and in direct contact to the P-type polycrystalline silicon emitter region, wherein the N-type polycrystalline silicon emitter region comprises a total concentration of phosphorus [336, 0022, 0026-0027, 305 is doped with phosphorous material, phosphorus (or arsenic) in the polysilicon layer is between 1e17/cm.sup.3 and 1e20/cm.sup.3]; 
and a P/N junction directly between the P-type and N-type polycrystalline silicon emitter regions [Fig. 3].
Graff et al. is silent on wherein the N-type polycrystalline silicon emitter region this is two order of magnitude greater than the total concentration of boron in the p-type polycrystalline silicon emitter region.
Chen et al. teaches a solar cell with heavily doped regions and lightly doped regions [Abstract].  The configuration allows for the heavily doped regions to have reduced contact resistance with the electrode, and the lightly doped regions to have reduced recombination of hole electron pairs [Abstract]. The heavily doped regions has a concentration of                         
                            
                                
                                    10
                                
                                
                                    19
                                
                            
                        
                     atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                     to about                         
                            
                                
                                    10
                                
                                
                                    21
                                
                            
                        
                    atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    and the lightly doped region has a concentration of                         
                            
                                
                                    10
                                
                                
                                    18
                                
                            
                        
                    atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                     to about                         
                            
                                
                                    10
                                
                                
                                    19
                                
                            
                        
                     atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                     [0023].
Since Graff et al. is concerned about reducing recombination [0009] and separation of electron-hole pairs [0005], and Chen et al. is concerned about reducing contact resistance and recombination of hole-electrode pairs,  it would have been obvious to one of ordinary skill in the art before the filing of the invention to vary the phosphorous and boron emitter regions of Graff et al. to at least two orders of magnitude difference, as shown by Chen et al. in order to provide reduced contact resistance and reduced recombination of electron pairs [Abstract].
Regarding Claim 60, Graff et al. teaches wherein the thin dielectric layer comprises a tunneling silicon oxide layer [0021].
Claim 50-55, 57, and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graff (US Pub No. 2012/0322199) in view of Bateman (US Pub No. 2014/0154834) and Chen (US Pub No. 2014/0007929)
Regarding Claim 50, Graff et al. teaches a solar cell [Fig. 3A-3E, 0020], comprising:
a substrate [301, Fig. 3D-3F, 0020] having a light-receiving surface and a back surface [Fig. 3D-3F]; a thin dielectric layer [304, Fig. 3E, 0021] disposed on the back surface of the substrate [Fig. 3]; 
a polycrystalline silicon layer [305, Fig. 3, 0022] disposed on the thin dielectric layer [304, Fig. 3E, 0021], the polycrystalline silicon layer comprising: a first polycrystalline silicon emitter region disposed on a first portion of the thin dielectric layer, wherein the first polycrystalline silicon emitter region comprises an impurity of a total concentration of a first conductivity type [335, Fig. 3D, 0026-0027,  p type region, implantation of boron];
a second polycrystalline silicon emitter region disposed on a second portion of the thin dielectric layer, the second polycrystalline silicon emitter region proximate and in direct contact to the first polycrystalline silicon emitter region, wherein the second polycrystalline silicon emitter region 
a P/N junction directly between the first and second polycrystalline silicon emitter regions [Fig. 3E, Fig. 4E], 
Graff et al. is silent on wherein the total concentration of the impurity of the first conductivity type in an entirety of the first polycrystalline silicon emitter region is  two orders of magnitude greater than the total concentration of the impurity of the second conductivity type in an entirety of the second polycrystalline silicon emitter region.
Bateman et al. teaches the doping of dopant pairs by the use of ion implantation [Abstract] where dopant pairs such as boron and gallium, and phosphorus and arsenic can be utilized for the purpose of providing improved dopant profiles for the solar cell [0013]. Figure 2 shows a dopant concentration versus dopant depth for arsenic and phosphorus [0017]
Since both Graff et al. and Bateman et al. dope a silicon solar cell with the use of ion implantation [Graff: 0018 Bateman: Abstract],  and Graff et al. teaches dopant of opposite conductivity implanted is sufficient to counterdope the implanted regions [0024], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the dopant pairs in figure 2 of Bateman by ion implantation to the n-type phosphorus region of Graff et al. in order to provide an improved dopant profiles for the solar cell [0013] resulting in higher efficiency solar cell [0012] as it is merely the selection of a doping concentration by ion implantation recognized in the art and one of ordinary skill the art would expect the concentration by Bateman et al. to have predictably led to a functioning cell.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
                        
                            
                                
                                    10
                                
                                
                                    19
                                
                            
                        
                     atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                     to about                         
                            
                                
                                    10
                                
                                
                                    21
                                
                            
                        
                    atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    and the lightly doped region has a concentration of                         
                            
                                
                                    10
                                
                                
                                    18
                                
                            
                        
                    atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                     to about                         
                            
                                
                                    10
                                
                                
                                    19
                                
                            
                        
                     atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                     [0023].
Since Graff et al. is concerned about reducing recombination [0009] and separation of electron-hole pairs [0005], and Chen et al. is concerned about reducing contact resistance and recombination of hole-electrode pairs,  it would have been obvious to one of ordinary skill in the art before the filing of the invention to vary the phosphorous and boron emitter regions of Graff et al. to at least two orders of magnitude difference, as shown by Chen et al. in order to provide reduced contact resistance and reduced recombination of electron pairs [Abstract].
Regarding Claim 51, within the combination above, modified Graff et al. teaches wherein the first conductivity type is P-type [335, Fig. 3D, 0026-0027,  p type region, implantation of boron].
Regarding Claim 52, within the combination above, modified Graff et al. teaches wherein the total concentration of the first conductivity type comprises a total concentration of 1E19 atoms/cm3 boron [Fig. 3C, 0022] 
Regarding Claim 53, within the combination above, modified Graff et al. teaches wherein the total concentration of the first conductivity type comprises a total concentration of 1E20 atoms/cm3 phosphorus [Bateman, Fig. 2, 0017, see rejection above]
Regarding Claim 54, within the combination above, modified Graff et al. teaches wherein the first polycrystalline silicon emitter region further comprises impurity of the second conductive type [see rejection of claim 50]
Regarding Claim 55, within the combination above, modified Graff et al. teaches wherein the impurity of the second conductive type comprises N-type impurity [see rejection of claim 50]
Regarding Claim 57, within the combination above, modified Graff et al. teaches wherein the thin dielectric layer comprises a tunneling silicon oxide layer [0021].
Regarding Claim 65, within the combination above, modified Graff et al. teaches wherein the thin dielectric layer comprises a tunneling silicon oxide layer [0021]
Claim 56  is/are rejected under 35 U.S.C. 103 as being unpatentable over Graff (US Pub No. 2012/0322199) in view of Bateman (US Pub No. 2014/0154834) and Chen (US Pub No. 2014/0007929) as applied above in addressing claims 50, in further view of Swanson (US Pat No. 7468485)
Regarding Claim 56, within the combination above, modified Graff et al. is silent on further comprising: a first conductive contact structure in an insulator layer and electrically connected to
the first polycrystalline silicon emitter region; and a second conductive contact structure in an insulator layer and electrically connected to the second polycrystalline silicon emitter region.
Swanson et al. teaches a first conductive contact structure [206, Fig. 2, 0022]  in an insulator layer [205, Fig. 2, 0022] and electrically connected to the first polycrystalline silicon emitter region; and a second conductive contact structure [206, Fig. 2, 0022] in an insulator layer and electrically connected to the second polycrystalline silicon emitter region [Fig. 2].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the insulator layer and conductive structures of Swanson et al. on the emitter regions of modified Graff et al. in order to allow for an external circuit or device to receive electrical current from the solar module [0022].
Claim 59 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graff (US Pub No. 2012/0322199) in view of Chen (US Pub No. 2014/0007929) as applied above in addressing claim 58, in further view of Swanson (US Pat No. 7468485)
Regarding Claim 59, within the combination above, modified Graff et al. is silent on further comprising: a first conductive contact structure in an insulator layer and electrically connected to the P-type polycrystalline silicon emitter region; and a second conductive contact structure in an insulator layer and electrically connected to the N-type polycrystalline silicon emitter region.
Swanson et al. teaches a first conductive contact structure [206, Fig. 2, 0022]  in an insulator layer [205, Fig. 2, 0022] and electrically connected to the first polycrystalline silicon emitter region; and a second conductive contact structure [206, Fig. 2, 0022] in an insulator layer and electrically connected to the second polycrystalline silicon emitter region [Fig. 2].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the insulator layer and conductive structures of Swanson et al. on the emitter regions of modified Graff et al. in order to allow for an external circuit or device to receive electrical current from the solar module [0022].
Regarding Claim 61, within the combination above, modified Graff et al. is silent on wherein the light receiving surface comprises a texturized surface.
Swanson et al. teaches a substrate 102 [Silicon wafer 102, C3 ln 20-30] which has a textured surface [C5 ln 1-15] used for the purpose of providing improved solar radiation collection efficiency [Fig. 8, C5 ln 1-15]
Since Graff et al. teaches a silicon substrate, it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide texturing of the light receiving surface of the substrate of Graff et al. with the textured surface of Swanson et al. in order to provide improved solar radiation collection efficiency [C5 ln 1-15].
Claim 62-63  is/are rejected under 35 U.S.C. 103 as being unpatentable over Graff (US Pub No. 2012/0322199) in view of Chen (US Pub No. 2014/0007929) as applied above in addressing claim 58, in further view of Arimoto (US Pub No. 2014/0020752)
Regarding Claim 62, Graff et al. is silent on further comprising an anti-reflective coating (ARC) layer on the light-receiving surface.
Arimoto et al. teaches a ARC layer 24 made of silicon nitride or silicon oxide used for the purpose of protecting the underlying layers and providing a antireflection function [0038].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to apply ARC layer of Arimoto et al. on the solar cell of modified Graff et al. in order to provide protection to the underlying layer and provide and antireflection function [0038].
Regarding Claim 63, within the combination above, Graff et al. teaches wherein the ARC layer comprises a layer selected from the group consisting of, silicon oxide [Arimoto: 0038].
Claim 64, 66, and 69  is/are rejected under 35 U.S.C. 103 as being unpatentable over Graff (US Pub No. 2012/0322199) in view of Bateman 2 (US Pub No. 2013/0291932) and Chen (US Pub No. 2014/0007929)
Regarding Claim 64, Graff et al. teaches a solar cell [Fig. 3A-3E, 0020], comprising: 
a substrate [301, Fig. 3D-3F, 0020]  having a light-receiving surface and a back surface; a thin dielectric layer [304, Fig. 3E, 0021] disposed on the back surface of the substrate; a polycrystalline silicon layer disposed on the thin dielectric layer, the polycrystalline silicon layer comprising:
a P-type polycrystalline silicon emitter region [305, Fig. 3, 0022] disposed on a first portion of the thin dielectric layer [304, Fig. 3E, 0021], wherein an entirety of the P-type polycrystalline silicon emitter region comprises a total concentration of boron [335, Fig. 3D, 0026-0027,  p type region, implantation of boron, further boron in the polysilicon layer is between 1e17/cm.sup.3 and 1e20/cm.sup.3, 0022];
a N-type polycrystalline silicon emitter region disposed on a second portion of the thin dielectric layer, the N-type polycrystalline silicon emitter region proximate and in direct contact to the P-type polycrystalline silicon emitter region, wherein an entirety of the N-type polycrystalline silicon emitter 
a P/N junction directly between the P-type and N-type polycrystalline silicon emitter regions [Fig. 3], 
Graff et al. is silent on wherein the N-type polycrystalline silicon emitter regions, wherein individual one of the N-type polycrystalline silicon emitter regions are shaped as dots and the N-type polycrystalline silicon emitter region is two order of magnitude greater than the total concentration of boron in the p-type polycrystalline silicon emitter region.
Bateman 2 et al. teaches a solar cell in figure 4 [0016] which comprises dots 401 and 402, which 401 can be a n type region [0042] is shown in figure 11 to be in a dot configuration for the purpose for reducing manufacturing costs and complexity for solar cells [0010]
It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the N-type polycrystalline silicon emitter region of Graff et al. and p-type polycrystalline silicon emitter region with the dot configuration of Bateman 2 et al. in order to reduce manufacturing costs and complexity for solar cells [0010].
Chen et al. teaches a solar cell with heavily doped regions and lightly doped regions [Abstract].  The configuration allows for the heavily doped regions to have reduced contact resistance with the electrode, and the lightly doped regions to have reduced recombination of hole electron pairs [Abstract]. The heavily doped regions has a concentration of                         
                            
                                
                                    10
                                
                                
                                    19
                                
                            
                        
                     atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                     to about                         
                            
                                
                                    10
                                
                                
                                    21
                                
                            
                        
                    atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    and the lightly doped region has a concentration of                         
                            
                                
                                    10
                                
                                
                                    18
                                
                            
                        
                     atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                     to about                         
                            
                                
                                    10
                                
                                
                                    19
                                
                            
                        
                     atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                     [0023].
Since Graff et al. is concerned about reducing recombination [0009] and separation of electron-hole pairs [0005], and Chen et al. is concerned about reducing contact resistance and recombination of 
Regarding Claim 66, within the combination above, modified Graff et al. teaches wherein the thin dielectric layer has a thickness of 1 nm to 4 nm overlapping the claimed approximately 2 nanometers or less [0021].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 69, within the combination above, modified Graff et al. teaches wherein the ARC layer comprises a layer selected from the group consisting of silicon oxide [0021]
Claim 67  is/are rejected under 35 U.S.C. 103 as being unpatentable over Graff (US Pub No. 2012/0322199) in view of  Bateman 2 (US Pub No. 2013/0291932) and Chen (US Pub No. 2014/0007929) as applied above in addressing claim 64, in further view of Swanson (US Pat No. 7468485)
Regarding Claim 67, within the combination above, modified Graff et al. is silent on wherein the light receiving surface comprises a texturized surface.
Swanson et al. teaches a substrate 102 [Silicon wafer 102, C3 ln 20-30] which has a textured surface [C5 ln 1-15] used for the purpose of providing improved solar radiation collection efficiency [Fig. 8, C5 ln 1-15]
Since Graff et al. teaches a silicon substrate, it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide texturing of the light receiving surface of the .
Claim 68  is/are rejected under 35 U.S.C. 103 as being unpatentable over Graff (US Pub No. 2012/0322199) in view of and Bateman 2 (US Pub No. 2013/0291932) and Chen (US Pub No. 2014/0007929)  as applied above in addressing claim 64, in further view of Arimoto (US Pub No. 2014/0020752)
Regarding Claim 68, within the combination above, modified Graff et al. is silent on further comprising an anti-reflective coating (ARC) layer on the light-receiving surface.
Arimoto et al. teaches a ARC layer 24 made of Silicon nitride or silicon oxide used for the purpose of protecting the underlying layers and providing a antireflection function [0038].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to apply ARC layer of Arimoto et al. on the solar cell of modified Graff et al. in order to provide protection to the underlying layer and provide and antireflection function [0038].
Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Chen et al. teaches a solar cell with heavily doped regions and lightly doped regions [Abstract].  The configuration allows for the heavily doped regions to have reduced contact resistance with the electrode, and the lightly doped regions to have reduced recombination of hole electron pairs [Abstract]. The heavily doped regions has a concentration of                         
                            
                                
                                    10
                                
                                
                                    19
                                
                            
                        
                     atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                     to about                         
                            
                                
                                    10
                                
                                
                                    21
                                
                            
                        
                    atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    and the lightly doped region has a concentration of                         
                            
                                
                                    10
                                
                                
                                    18
                                
                            
                        
                     atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                     to about                         
                            
                                
                                    10
                                
                                
                                    19
                                
                            
                        
                     atom/                        
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                     [0023].
Since Graff et al. is concerned about reducing recombination [0009] and separation of electron-hole pairs [0005], and Chen et al. is concerned about reducing contact resistance and recombination of 
In the combination, examiner notes Graff et al. teaches a first and second emitter regions comprising an impurity concentration of 1e17/cm.sup.3 to 1e20/cm.sup.3, and the teaching of Chen et al. provides the guidance for varying the concentration of impurity two orders of magnitude greater.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726